Exhibit 10.2
TRW AUTOMOTIVE HOLDINGS CORP.
2003 STOCK INCENTIVE PLAN
EXECUTIVE OFFICER
STOCK-SETTLED STOCK APPRECIATION RIGHTS AGREEMENT
          THIS AGREEMENT, is made effective as of [                    ], 200 [
] (the “Date of Grant”), between TRW Automotive Holdings Corp. (the “Company”)
and [                     ](the “Participant”).
R E C I T A L S:
          WHEREAS, the Company has adopted the Plan (as defined below), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
          WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has determined that the Participant be granted the
stock appreciation rights provided for herein pursuant to the Plan and the terms
set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:
          1. Definitions. Whenever the following terms are used in this
Agreement, they shall have the meanings set forth below. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
          (a) “Appreciation Amount,” for each SSAR, is calculated as the (i) the
lesser of (x) the Exercise FMV and (y) the Maximum Value, minus (ii) $ [     ],
which is the Fair Market Value of one Share on the Date of Grant.
          (b) “Cause” means, “Cause” as defined in the Closing Date Employment
Agreement or, if not defined therein or if there is no such agreement, “Cause”
means (i) such Participant’s continued failure substantially to perform such
Participant’s duties (other than as a result of total or partial incapacity due
to physical or mental illness) for a period of 10 days following written notice
by the Company or any of its Subsidiaries or Affiliates to the Participant of
such failure, (ii) dishonesty in the performance of the Participant’s duties,
(iii) such Participant’s conviction of, or plea of nolo contendere to, a crime
constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, (iv) such Participant’s
willful malfeasance or willful misconduct in connection with such Participant’s
duties or any act or omission which is injurious to the financial condition or
business reputation of the Company or any of its Subsidiaries or Affiliates or
(v) such Participant’s breach of any non-competition, non-solicitation or
confidentiality provisions to which the Participant is subject.
          (c) “Closing Date” means February 28, 2003.

1



--------------------------------------------------------------------------------



 



          (d) “Closing Date Employment Agreement” means a written employment
agreement between the Company or any of its Subsidiaries and the Participant
which is or was entered into as of or after the Closing Date (as the same may be
amended, modified or supplemented in accordance with the terms thereof).
          (e) “Disability” means, “disability” as defined in the Closing Date
Employment Agreement or, if not defined therein or if there shall be no such
agreement, “disability” of the Participant shall have the meaning ascribed to
such term in the Company’s long-term disability plan or policy, as in effect
from time to time.
          (f) “Exercise FMV” means the Fair Market Value of one Share on the
date of exercise of an SSAR.
          (g) “Expiration Date” means the eighth anniversary of the Date of
Grant.
          (h)“Good Reason“ means “Good Reason” as defined in the Closing Date
Employment Agreement.
          (i) “Maximum Value” means $50.00.
          (j) “Plan” means the TRW Automotive Holdings Corp. 2003 Stock
Incentive Plan, as the same may be amended, supplemented or modified from time
to time.
          (k) “Retirement“ means satisfaction of the requirements for early or
normal retirement under a defined benefit pension plan maintained by the Company
or one or more members of the Company’s controlled group of corporations (as
defined by Section 1563 of the Internal Revenue Code) and receipt of pension
benefits in accordance with such requirements as soon as administratively
practicable following the last date of active employment with the Company or its
controlled group of corporations.
          (l) “SSARs” means the stock-settled stock appreciation rights granted
hereunder.
          (m) “Vested Portion” means, at any time, the portion of the SSARs
which have become vested, as described in Section 3 of this Agreement.
          2. Grant of SSARs. The Company hereby grants to the Participant
[     ] SSARs, subject to adjustment as set forth in the Plan. Each SSAR
entitles the Participant to receive the appreciation in value of one underlying
Share, subject to the terms, conditions and maximum value limitations contained
in this Agreement. Upon exercise, subject to the satisfaction of applicable tax
withholding pursuant to Section 7, the Participant shall be entitled to receive
from the Company a number of whole Shares determined by dividing the aggregate
Appreciation Amount for the number of SSARs being exercised by the Exercise FMV.
Fractional Shares shall be rounded down to the nearest whole Share, and any
remaining cash will be paid to the Participant in such manner as shall be
determined by the Company in its discretion.

2



--------------------------------------------------------------------------------



 



          3. Vesting of the SSARs.
          (a) In General. Subject to Sections 3(b) and 3(c), one-third of the
SSARs subject to this Agreement shall vest and become exercisable on the first
anniversary of the Date of Grant and an additional one-third of the SSARs shall
vest and become exercisable on each subsequent anniversary of the Date of Grant
(each a “Scheduled Vesting Date”), until such SSARs are 100% vested.
          (b) Change of Control. Notwithstanding the foregoing, upon a Change of
Control, the unvested portion of the SSARs, to the extent not previously
cancelled or forfeited, shall immediately become vested and exercisable.
          (c) Termination of Employment. If the Participant’s employment with
the Company and its Affiliates terminates for any reason, the SSARs, to the
extent not then vested, shall be immediately canceled by the Company without
consideration; provided, however, that if the Participant’s employment is
terminated (i) due to the Participant’s death or Disability, (ii) by the Company
or its Affiliates without Cause or (iii) by the Participant for Good Reason, the
unvested portion of the SSARs, to the extent not previously cancelled or
forfeited, shall become vested and exercisable with respect to the number of
SSARs that otherwise would have become vested and exercisable on the next
Scheduled Vesting Date following such termination. The Vested Portion of the
SSARs shall remain exercisable for the period set forth in Section 4(a) of this
Agreement.
          4. Exercise of SSARs.
          (a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the SSARs at any time prior to the Expiration Date. Notwithstanding the
foregoing (but subject to Section 4(c) below), if the Participant’s employment
terminates prior to the Expiration Date, the Vested Portion of the SSARs shall
remain exercisable for the period set forth below:
          (i) Death or Disability. If the Participant’s employment with the
Company and its Affiliates terminates due to the Participant’s death or
Disability, the Participant (or, in the case of death, the Participant’s estate
or those designated by will or the laws of descent and distribution) may
exercise the Vested Portion of the SSARs for a period ending on the earlier of
(A) two years following the date of such termination and (B) the Expiration
Date;
          (ii) Termination other than for Cause. If the Participant’s employment
with the Company and its Affiliates is terminated for any reason other than by
the Company or its Affiliates for Cause or due to the Participant’s death,
Disability or Retirement, the Participant may exercise the Vested Portion of the
SSARs for a period ending on the earlier of (A) 90 days following the date of
such termination and (B) the Expiration Date;
          (iii) Termination for Retirement. If the Participant’s employment with
the Company terminates due to Retirement, the Vested Portion of the SSARs shall
remain exercisable until the Expiration Date; and

3



--------------------------------------------------------------------------------



 



          (iv) Termination by the Company for Cause. If the Participant’s
employment with the Company and its Affiliates is terminated by the Company for
Cause, the Vested Portion of the SSARs shall terminate in full and cease to be
exercisable.
          (b) Method of Exercise.
          (i) Subject to Section 4(a) of this Agreement, the Vested Portion of
the SSARs may be exercised by following such procedures as the Company or its
designated administrator shall determine, which may include a telephonic or
online election through the Company’s authorized agent or by execution and
delivery of a written notice of intent to so exercise; provided that the SSARs
may be exercised with respect to whole SSARs only. Such election or notice shall
specify the number of SSARs being exercised. The Participant must exercise a
minimum number of SSARs such that the aggregate Appreciation Amount for all
SSARs exercised at any one time must at least equal the Exercise FMV.
          (ii) Upon the Company’s determination that any portion of the SSARs
have been validly exercised, the Company shall issue such number of whole Shares
determined in accordance with Section 2, in the Participant’s name. The Shares
will be delivered to the Participant in such manner as shall be determined by
the Company in its discretion. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the Shares to the
Participant.
          (iii) In the event of the Participant’s death, the Vested Portion of
the SSARs shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 4(a) of this Agreement. Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.
          (c) Automatic Exercise. Notwithstanding Section 4(b), in the event
that the Fair Market Value of a Share is equal to or greater than the Maximum
Value on a particular date, the Participant hereby agrees that the portion of
the SSARs that are vested (or become vested) and exercisable on such date (and
which have not previously been cancelled or forfeited or expired due to the
lapse of the applicable exercise period set forth in Section 4(a)) shall
automatically be exercised on such day without any action by the Participant (an
“Automatic Exercise”). Upon such Automatic Exercise, notwithstanding anything to
the contrary in Section 2, subject to the satisfaction of applicable tax
withholding, the Participant shall be entitled to receive from the Company a
number of whole Shares determined by dividing (i) the aggregate Appreciation
Amount (which will be calculated as the Maximum Value minus the Fair Market
Value on the Date of Grant) for the number of SSARs then vested and exercisable
by (ii) the Exercise FMV. Fractional Shares shall be rounded down to the nearest
whole Share, and any remaining cash will be paid to the Participant in such
manner as shall be determined by the Company in its discretion.

4



--------------------------------------------------------------------------------



 



          5. No Right to Continued Employment. Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or its Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Agreement, except as otherwise expressly
provided herein.
          6. Transferability. Unless otherwise determined by the Committee, the
SSARs may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. During the Participant’s
lifetime, the SSARs are exercisable only by the Participant.
          7. Withholding. The Participant is ultimately liable and responsible
for all taxes owed by the Participant in connection with the SSAR, regardless of
any action (by the Company or any Affiliate or any designated agent) with
respect to any tax withholding obligations that arise in connection with the
SSAR or its exercise. The Participant may be required to pay to the Company or
its Affiliate and the Company or its Affiliate shall have the right and is
hereby authorized to, consistent with applicable law, withhold from any payment
due or transfer made under the SSARs or under the Plan or from any compensation
or other amount owing to the Participant, the amount (in cash, Shares, other
securities, other Awards or other property) sufficient to satisfy the minimum
applicable statutory tax withholding obligation (whether federal, state,
international or local), including any employment tax obligation or any other
withholding obligation in respect of the SSARs, their exercise, or any payment
or transfer under the SSARs or under the Plan and to take such action as may be
necessary at the option of the Company to satisfy all obligations for the
payment of such taxes.
          8. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
          9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws.
          10. SSARs Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The SSARs and the Shares received upon exercise of the SSARs
are subject to the Plan. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated by reference. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

5



--------------------------------------------------------------------------------



 



          11. No Rights as a Stockholder. The Participant shall have no rights
of a stockholder with respect to any the SSAR or the underlying Shares
(including any voting rights or rights with respect to any dividends paid on the
Shares) unless and until the Participant has exercised the SSAR and the SSAR is
settled by the issuance of Shares to the Participant.
          12. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that no awards (including without
limitation, the SSARs) become subject to the requirements of Section 409A.
          13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. Any
counterpart or other signature hereupon delivered by facsimile or electronic
image scan shall be deemed for all purposes as constituting good and valid
execution and delivery of this Agreement by such party.
          14. Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the SSARs granted under this
Agreement and participation in the Plan or future awards that may be granted
under the Plan by electronic means or to request the Participant consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto.

            TRW AUTOMOTIVE HOLDINGS CORP.
      By            Its            Participant:     

6